DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa US 2002/0075570 A1 and further in view of Baik  EP 2860564 A1.
Re claim 1, Yamakawa discloses an optical imaging system comprising: a first lens comprising a positive refractive power (see numeral L1), a second lens comprising a negative refractive power (see numeral L2), a third lens comprising a refractive power (see numeral L3), a fourth lens comprising a refractive power (see numeral L4), a fifth lens comprising a refractive power (see numeral L5), a sixth lens comprising a refractive power (see at least L6), a seventh lens comprising a refractive power (see paragraph 0051), and an eighth lens comprising a refractive power sequentially disposed from an object side to an imaging plane (see paragraph 0051),
	Re claim 1, Yamakawa do not explicitly disclose wherein 0.7 < TTL/f < 1.0, where TTL represents a distance from an object-side surface of the first lens to an imaging plane, and f represents an overall focal length of the optical imaging system.
	However Baik discloses wherein 0.7 < TTL/f < 1.0, where TTL represents a distance from an object-side surface of the first lens to an imaging plane, and f represents an overall focal length of the optical imaging system (see conditional expression 2 and paragraphs 0032-0033). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa to include wherein 0.7 < TTL/f < 1.0, where TTL represents a distance from an object-side surface of the first lens to an imaging plane, and f represents an overall focal length of the optical imaging system as taught by Baik for the predictable result of reducing the size of the lens system (see paragraphs 0032-0033)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	Re claim 2, Yamakawa and Baik do not explicitly disclose wherein BFL/f < 0.15, where BFL represents a distance from an image-side surface of the eighth lens to an imaging plane of an image sensor and f represents an overall focal length of an optical system including the first to eighth lenses.
However, the office notes that there is a minimal disclosure of optical structure in the claim and therefore there is little to justify the limitation in terms of optical functionality beyond design choice.  Given optical structure the limitation might hold more weight, as it is the claim is 6/8 lenses of indeterminate power and shape, therefore the limitation has little optical context.
Further, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Re claim 3, Yamakawa do not explicitly disclose wherein f/lmgH < 2.9, where ImgH represents a half of a diagonal length of the imaging plane
	However Baik discloses wherein f/lmgH < 2.9, where ImgH represents a half of a diagonal length of the imaging plane (see table 1). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa to include wherein f/lmgH < 2.9, where ImgH represents a half of a diagonal length of the imaging plane as taught by Baik for the predictable result of reducing the size of the lens system (see paragraphs 0032-0033).   
Re claim 4, Yamakawa do not explicitly disclose wherein -30 < f6/f < 30, where f6 represents a focal length of the sixth lens
	However Baik discloses wherein -30 < f6/f < 30, where f6 represents a focal length of the sixth lens (see conditional expression 2 and paragraphs 0032-0033). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa to include wherein -30 < f6/f < 30, where f6 represents a focal length of the sixth lens as taught by Baik for the predictable result of reducing the size of the lens system (see paragraphs 0032-0033)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Re claim 5, Yamakawa do not explicitly disclose wherein TTL/ImgH > 1.0, where ImgH represents a half of a diagonal length of the imaging plane
	However Baik discloses wherein TTL/ImgH > 1.0, where ImgH represents a half of a diagonal length of the imaging plane (see conditional expression 2 and paragraphs 0032-0033). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa to include wherein TTL/ImgH > 1.0, where ImgH represents a half of a diagonal length of the imaging plane as taught by Baik for the predictable result of reducing the size of the lens system (see paragraphs 0032-0033)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
	Re claim 7, Yamakawa discloses wherein object-side surfaces and image-side surfaces of the first to eighth lenses are aspherical (see at least figure 2).
	Re claim 8, Yamakawa discloses wherein the first lens has a convex object-side surface along an optical axis (see at least L1).
	Re claim 9, Yamakawa discloses wherein the second lens has a convex object-side surface along an optical axis, and a concave image-side surface along the optical axis (see at least L2 figure 2).
	Re claim 10, Yamakawa discloses wherein the third lens has a positive or negative refractive power, a convex object-side surface along an optical axis, and a concave image-side surface along the optical axis (see at least figure 2, L3).
Re claim 13, Yamakawa do not explicitly disclose wherein the sixth lens has a positive or negative refractive power and a concave object-side surface along an optical axis
	However Baik discloses wherein the sixth lens has a positive or negative refractive power and a concave object-side surface along an optical axis (see reference number 60)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa to include wherein the sixth lens has a positive or negative refractive power and a concave object-side surface along an optical axis as taught by Baik for the predictable result of reducing the size of the lens system (see paragraphs 0032-0033)          
Re claim 14, Yamakawa do not explicitly disclose wherein the seventh lens has a negative refractive power, a concave object-side surface along an optical axis, and a concave image-side surface along the optical axis
	However Baik discloses wherein the seventh lens has a negative refractive power, a concave object-side surface along an optical axis, and a concave image-side surface along the optical axis (see reference number 70)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa to include wherein the seventh lens has a negative refractive power, a concave object-side surface along an optical axis, and a concave image-side surface along the optical axis as taught by Baik for the predictable result of reducing the size of the lens system (see paragraphs 0032-0033)          

Claims 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa US 20020075570 A1 in view of Baik  EP 2860564 A1, as applied to claims above, and further in view of Peng et al (US 20130088787 A1 of record).
	Re claim 6, Yamakawa in view of Baik does not explicitly disclose further comprising a stop disposed between the third lens and the fourth lens or between the fourth lens and the fifth lens.
	However Peng et al discloses further comprising a stop disposed between the third lens and the fourth lens or between the fourth lens and the fifth lens (see at least numeral 15).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa in view of Baik to include a stop disposed between the third lens and the fourth lens or between the fourth lens and the fifth lens as taught by Peng et al for the predictable result of an imaging device with excellent imaging capabilities in a smaller system.
	Re claim 11, Yamakawa in view of Baik does not explicitly disclose wherein the fourth lens has a positive refractive power, a convex object-side surface along an optical axis, and a concave image-side surface along the optical axis.
	However Peng et al discloses wherein the fourth lens has a positive refractive power, a convex object-side surface along an optical axis, and a concave image-side surface along the optical axis (see at least 123)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa in view of Baik to include wherein the fourth lens has a positive refractive power, a convex object-side surface along an optical axis, and a concave image-side surface along the optical axis as taught by Peng et al for the predictable result of an imaging device with excellent imaging capabilities in a smaller system.
Re claim 12, Yamakawa in view of Baik does not explicitly disclose wherein the fifth lens has a negative refractive power and a concave image-side surface along an optical axis.
	However Peng et al discloses wherein the fifth lens has a negative refractive power and a concave image-side surface along an optical axis (see at least figure 1)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamakawa in view of Baik to include wherein the fifth lens has a negative refractive power and a concave image-side surface along an optical axis as taught by Peng et al for the predictable result of an imaging device with excellent imaging capabilities in a smaller system.

Claim Rejections - 35 USC § 112, First Paragraph
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.         Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for some lens systems, does not reasonably provide enablement for every potential lens system within the scope of the claim including every permutation of 6/8 or 5/8 (five or six of 8) lenses including different shape and power configurations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a generic 8 lens system         
The nature of the invention is drawn to a lens system
The state of the art discloses a number of potential lens combinations making up 8 lens devices
The level of skill in the art is related to the areas of optics.  The skill level is potentially high due to the complexity of the permutation of lenses within the scope of the claim
There is one working model of the claimed device
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of lens systems
            Therefore, based on the discussions above concerning the claims, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine the particular lens combinations within the scope of the invention.
            Due to the large quantity of experimentation necessary to determine every possible permutation of lenses within the scope of the claim, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that it’s a difficult computation, and the breadth of the claims which fail to recite the specific structure, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No 10908395. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed lens systems have the same number of lenses, same numerical limitations and structure although they are not worded exactly the same the limitations have an anticipatory relationship..
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10365458. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed lens systems have the same number of lenses, same numerical limitations and structure although they are not worded exactly the same the limitations have an anticipatory relationship..




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872